Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 06/07/2022, wherein claims 1-7 were cancelled and claims 8, 14, and 16 were amended.
	Claims 8-21 are pending.
Election/Restrictions 
	Applicant elected Group II and carbonic anhydrase I (CA1) as a species of a marker and corticosteroids as a species of an immunosuppressive or immunomodulatory agent, in the reply filed 02/16/2022.  The species election was broadened in the previous Office Action to include enolase 3 (ENO3) as a marker.
	Since, in response to the First Action, Applicant deleted species CA1 and ENO3 as markers, the search has been broadened, in the instant Office Action, to include S100A7 as the marker.  See MPEP 803.02.
	Claims 8-21 have been examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Abstract Objections
	Applicant’s amendment to the abstract that removes the phrase “this document provides,” is sufficient to overcome the objection.
Claim Objections
	Applicant’s amendment to claim 8 that adds “lichen planus” before “LP” is sufficient to overcome this objection.
35 U.S.C. § 112
	Applicant’s amendment to claim 14 that adds “one or more markers” following “said,” is sufficient to overcome this rejection.
35 U.S.C. § 103 over US PG Pub No. 2014/0249118 to Najafi and US PG Pub No. 2011/0021370 to Hu.
Applicant’s amendment to independent claims 8 and 16, which deleted ENO3 and CA1 as markers, is sufficient to overcome these rejections.
35 U.S.C. § 103 over US PG Pub No. 2014/0249118 to Najafi and US PG Pub No. 2011/0021370 to Hu, in view of Detailed Brush Cytology
Applicant’s amendment to independent claims 8 and 16, which deleted ENO3 and CA1 as markers, is sufficient to overcome these rejections.
35 U.S.C. § 103 over US PG Pub No. 2014/0249118 to Najafi and US PG Pub No. 2011/0021370 to Hu, in view Oliveira, as evidenced by Proctor. 
	Applicant’s amendment to independent claims 8 and 16, which deleted ENO3 and CA1 as markers, is sufficient to overcome these rejections.
NEW REJECTIONS 
	The below new rejections are necessitated by Applicant’s amendment to the claims, which deleted the elected species “CA1” as the marker and deleted ENO3, which was included in the initial species search as detailed above.  
	US PG Pub No. 2014/0249118 to Najafi continues to be applied as a primary reference.  The newly applied references are bolded below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10, 13-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2014/0249118 to Najafi (PTO-892), US PG Pub No. 2021/0018507 to Kuriakose (03/04/2018 effective filing date, PTO-892) and Suganya (JOAP, published 2016, PTO-892).
Najafi ‘118 teaches a method of treating patients with oral lichen planus by administering a combination of triamcinolone and retinoic acid, wherein triamcinolone is a corticosteroid and wherein these compounds are immunosuppressive/immunomodulatory agents (title and abstract).  
Najafi ‘118 teaches that long-standing oral lichen planus may develop into squamous cell carcinoma of the mouth (paragraph 17).  
The patients are men and women, wherein men and women are humans (paragraph 30).  
While Najafi ‘118 teaches a method of treating a mammal having LP, it differs from that of the instantly claimed invention in that that it does not teach a mammal identified as having cells with increased expression of one or more markers.
	Kuriakose ‘507 teaches salivary protein biomarkers for the diagnosis and prognosis of head and neck cancers and precancers (title, paragraphs 95, pg. 13, claims 1-2).  
	S100A7, CD44, COL5A1 and S100P are taught as biomarkers that are useful for non-invasive early detection/prognosis focusing on the proteomic profiling of saliva at different stages of oral cancer progression (paragraphs 20, 98; pg. 10, Table 2, pg. 12, Tables 3 and 4, pg. 14, claims 5, 7).
	Oral cancers are taught as head and neck cancers, and Oral Squamous Cell Carcinoma (OSCC) is specifically taught (paragraphs 5, 9, 31, 57-59, 85, 98, 103, 105, 107, 117 and 119).
	Detection of patients at risk for developing oral premalignant lesions and/or cancer are taught (paragraphs 46, 97, ph. 25, claim 6). 
	Detection is based on molecular biomarkers which are more specific for premalignant lesions and cancer and hence can accurately predict or diagnose the disease (paragraph 127).  
	Salivary samples and methods of retrieving them are taught (paragraphs 9, 16-18, 20, 22, 24, 30, 31, 39, 41, 138).  
Suganya teaches that oral lichen planus is a potentially malignant disease that can progress to oral squamous cell carcinoma (abstract).  Suganya teaches that it is accepted that the lesions identified as carcinomas may be preceded by premalignant conditions which necessitates the need for biological markers that enhance and clarify the carcinogenesis process, making it possible to identify some molecular alteration that results in the development of cancer, independent of morphologic change recognition (introduction, last paragraph).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to combine the method of treating lichen planus of Najafi ‘118, with the method of diagnosing/identifying oral premalignant lesions of OSCC of Kuriakose ‘507, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to combine the methods of Najafi ‘118 with the methods of Kuriakose ‘507, with a reasonable expectation of success, because of the expectation of achieving a method of diagnosing a premalignant lesion before it develops into oral squamous cell carcinoma of the mouth, as taught by Kuriakose ‘507.  Additionally, it is prima facie obvious to combine known elements in the art, a method of diagnosing and a method of treating a premalignant oral lesion, to yield the predictable result of diagnosing and treating lichen planus.	
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the premalignant oral lesions of OSCC taught by Kuriakose ‘507 as lichen planus, as taught by Suganya, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify the premalignant oral lesions of OSCC taught by Kuriakose ‘507, as lichen planus, with a reasonable expectation of success, because Suganya teaches lichen planus as a potentially malignant disease that can progress to oral squamous cell carcinoma and teaches that identifying biological markers that enhance and clarify the carcinogenesis process make it possible to identify molecular alteration that results in the development of cancer, independent of morphologic change recognition.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2014/0249118 to Najafi (PTO-892), US PG Pub No. 2021/0018507 to Kuriakose (03/04/2018 effective filing date, PTO-892) and Suganya (JOAP, published 2016, PTO-892).as applied to claims 8-10, 13-18, and 21 above, and further in view of Detailed Brush Cytology (PTO-892).
Najafi ‘118, Kuriakose ‘507 and Suganya are applied as discussed in the above 35 USC 103 rejection.
Najafi ‘118, Kuriakose ‘507 and Suganya differ from that of the instantly claimed invention in that they do not teach cells within a cytology brushing sample.  
Detailed Brush Cytology (DBC) teaches the brush as a more accurate technique for obtaining oral samples for cancer screening (pg. 2).  Brush samples remove tissue from all three epithelial layers of the oral mucosa, as opposed to other known methods of collecting samples that only obtain exfoliated oral cells (pg. 5).  The brush biopsy is a reliable and immediate way of determining the malignancy or non-malignancy of lesions, thus providing a way of identifying unsuspected oral cancers at early and curable stages (pg. 6).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to substitute the saliva samples of Najafi ‘118, Kuriakose ‘507 and Suganya, with the cytology brushing samples of DBC, to arrive at the instantly claimed methods of obtaining cells within a cytology brushing sample.  One of ordinary skill in the art would have been motivated to substitute the cytology brushing samples of DBC for the saliva samples of Najafi ‘118, Kuriakose ‘507 and Suganya, with a reasonable expectation of success, because DBC teaches cytology brushing samples as achieving a more accurate and sensitive method of detecting oral cancers at early and curable states.  Furthermore, substituting equivalents, methods of obtaining samples, known for the same purpose, detecting oral cancers/precancers, is prima facie obvious, see MPEP 2144.06.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2014/0249118 to Najafi (PTO-892) US PG Pub No. 2021/0018507 to Kuriakose (03/04/2018 effective filing date, PTO-892), and Suganya (JOAP, published 2016, PTO-892), as applied to claims 8-10, 13-18, and 21 above, and further in view of Oliveira (PTO-892), as evidenced by Proctor (PTO-892).
Najafi ‘118, Kuriakose ‘507, and Suganya are applied as discussed in the above 35 USC 103 rejection.
Najafi ‘118, Kuriakose ‘507, and Suganya differ from that of the instantly claimed invention in that they do not teach squamous epithelial cells or stromal cells affected by LP.  
Oliverira teaches the squamous epithelium as lining the oral cavity and that normal oral mucosa is covered by a stratified squamous epithelium  (pgs. 709, 710, and 711).  

    PNG
    media_image1.png
    427
    648
    media_image1.png
    Greyscale
 
As evidenced by Proctor, saliva in the mouth contains a range of validated and potential disease biomarkers derived from epithelial cells, neutrophils, the microbiome, gingival crevicular fluid and serum (abstract).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the epithelium cells of the saliva samples of Najafi ‘118, Kuriakose ‘507, and Suganya, as squamous epithelial cells, to arrive at the instantly claimed methods of squamous epithelial cells affected by LP.  One of ordinary skill in the art would have been motivated to exemplify the epithelium cells of the saliva samples of Najafi ‘118, Kuriakose ‘507, and Suganya, as squamous epithelial cells, with a reasonable expectation of success, because Oliveira teaches the oral mucosa as covered by stratified squamous epithelium cells.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2014/0249118 to Najafi (PTO-892) US PG Pub No. 2021/0018507 to Kuriakose (03/04/2018 effective filing date, PTO-892), and Suganya (JOAP, published 2016, PTO-892), as applied to claims 8-10, 13-18, and 21 above, and further in view of Dong (Sci Rep., published 2015, PTO-892).
Najafi ‘118, Kuriakose ‘507, and Suganya are applied as discussed in the above 35 USC 103 rejection.
Najafi ‘118, Kuriakose ‘507, and Suganya differ from that of the instantly claimed invention in that they do not identifying two or more of the markers recited in instant claim 16.  
Dong teaches that oral squamous cell carcinoma is usually preceded by oral premalignant lesions (abstract).  TARDBP proteins are taught as novel cancer-related proteins that are closely related to the tumorigenesis of OSCC (Discussion, pages 7-8).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to identify the expression of TARDBP taught by Dong in the methods of Najafi ‘118, Kuriakose ‘507 and Suganya, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to identify the expression of TARDBP in the methods of Najafi ‘118, Kuriakose ‘507 and Suganya, with a reasonable expectation of success, because Najafi ‘118, Kuriakose ‘507 and Suganya teach the identification of two or more markers, and Dong teaches TARDBP as a protein that is closely related to the tumorigenesis of OSCC.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622